Title: To George Washington from William Bradford, January 1794
From: Bradford, William
To: Washington, George


          
            [Philadelphia, January 1794]
          
          The Attorney General has the honour to report, That having considered the Resolve of
            the Senate of the 24th instant whereby the President of the United States is requested
            to lay before that body the correspondence which has been had between the minister of
            the United States at the French Republic and the said Republic and
            between said Minister and the office of Secretary of State—
          He is of opinion, that it is the duty of the Executive to withhold such parts of the
            said correspondence as in the judgment of the Executive shall be deemed unsafe and
            improper to be disclosed. He also conceives that the general
            terms of the resolve do not exclude, in the construction of it, those just exceptions
            which the rights of the executive and the nature of foreign correspondences require.
            Every call of this nature, where the correspondence is secret and no specific object
            pointed at, must be presumed to proceed upon the idea, that the papers requested are
            proper to be communicated; & it could scarcely be supposed, even if the words were
            stronger, that the Senate intended to include any Letters, the disclosure of which might
            endanger national honour or individual safety.
          The Attorney General is therefore of opinion, That it will be advisable for the
            President to communicate to the Senate such parts of the said Correspondence as upon
            examination he shall deem safe & proper to disclose: withholding all such, as any
            circumstances, may render improper to be communicated.
          
            Wm Bradford
          
        